ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_01_EN.txt. 35

SEPARATE OPINION OF PRESIDENT GUILLAUME
[English Original Text]

Criminal jurisdiction of national courts — Place of commission of the
offence — Other criteria of connection — Universal jurisdiction — Absence of.

1. I fully subscribe to the Judgment rendered by the Court. I believe it
useful however to set out my position on one question which the Judg-
ment has not addressed: whether the Belgian judge had jurisdiction to
issue an international arrest warrant against Mr. Yerodia Ndombasi on
11 April 2000.

This question was raised in the Democratic Republic of the Congo’s
Application instituting proceedings. The Congo maintained that the arrest
warrant violated not only Mr. Yerodia’s immunity as Minister for For-
eign Affairs but also “the principle that a Stat: may not exercise its
authority on the territory of another State”. It accordingly concluded
that the universal jurisdiction which the Belgian State had conferred
upon itself pursuant to Article 7 of the Law of 16 June 1993, as amended
on 10 February 1999, was in breach of internat:onal law and that the
same was therefore true of the disputed arrest warrant.

The Congo did not elaborate on this line of argument during the oral
proceedings and did not include it in its final submissions. Thus, the
Court could not rule on this point in the operative part of its Judgment.
It could, however, have addressed certain aspects of the question of
universal jurisdiction in the reasoning for its decision (see Judgment,
para. 43).

That would have been a logical approach; a court’s jurisdiction is a
question which it must decide before considering the immunity of those
before it. In other words, there can only be immunity from jurisdiction
where there is jurisdiction. Moreover, this is an important and contro-
versial issue, clarification of which would have be2n in the interest of all
States, including Belgium in particular. I believe it worthwhile to provide
such clarification here.

2. The Belgian Law of 16 June 1993, as amended by the Law of 10
February 1999, aims at punishing serious violetions of international
humanitarian law. It covers certain violations of the Geneva Conventions
of 12 August 1949 and of Protocols I and II of 8 June 1977 additional to
those Conventions. It also extends to crimes against humanity, which
it defines in the terms used in the Rome Convention of 17 July 1998.
Article 7 of the Law adds that “[t]he Belgian courts shall have juris-
diction in respect of the offences provided for in the present Law, where-
soever they may have been committed”.

36
ARREST WARRANT (SEP. OP. GUILLAUME) 36

3. The disputed arrest warrant accuses Mr. Yerodia of grave breaches
of the Geneva Conventions and of crimes against humanity. It states that
under Article 7 of the Law of 16 June 1993, as amended, perpetrators of
those offences “fall under the jurisdiction of the Belgian courts, regard-
less of their nationality or that of the victims”. It adds that “the Belgian
courts have jurisdiction even if the accused (Belzian or foreign) is not
found in Belgium”. It states that “[i]n the matter of humanitarian law, the
lawmaker’s intention was thus to derogate from the principle of the ter-
ritorial character of criminal law, in keeping with the provisions of the
four Geneva Conventions and of Protocol I”. It notes that

“the Convention of 10 December 1984 against Torture and Other
Cruel, Inhuman or Degrading Treatment or Punishment [is] to be
viewed in the same way, recognizing the legitimacy of extra-territo-
rial jurisdiction in the area and enshrining the principle of aut dedere
aut judicare”.

It concludes on these bases that the Belgian courts have jurisdiction.

4. In order to assess the validity of this reasoning, the fundamental
principles of international law governing States’ exercise of their criminal
jurisdiction should first be reviewed.

The primary aim of the criminal law is to enatle punishment in each
country of offences committed in the national territory. That territory is
where evidence of the offence can most often be gathered. That is where
the offence generally produces its effects. Finally, that is where the pun-
ishment imposed can most naturally serve as an example. Thus, the Per-
manent Court of International Justice observed as far back as 1927 that
“in all systems of law the principle of the territorial character of criminal
law is fundamental” !.

The question has, however, always remained open whether States
other than the territorial State have concurrent jurisdiction to prosecute
offenders. A wide debate on this subject began as early as the foundation
in Europe of the major modern States. Some wr ters, like Covarruvias
and Grotius, pointed out that the presence on the territory of a State of
a foreign criminal peacefully enjoying the fruits of his crimes was intol-
erable. They therefore maintained that it should be possible to prosecute
perpetrators of certain particularly serious crimes not only in the State on
whose territory the crime was committed but also in the country where
they sought refuge. In their view, that country was under an obligation to
arrest, followed by extradition or prosecution, ir accordance with the
maxim aut dedere aut judicare?.

Beginning in the eighteenth century however, this school of thought

' “Lotus”, Judgment No. 9, 1927, P.C.LJ., Series A, No. 19, p. 20.
? Covarruvias, Practicarum quaestionum, Chap. Il, No. 7: Grotius, De jure belli ac
pacis, Book IT, Chap. XXI. para. 4; see also Book 1, Chap. V.

37
ARREST WARRANT (SEP. OP. GUILLAUME) 37

favouring universal punishment was challenged by another body of
opinion, one opposed to such punishment and exemplified notably by
Montesquieu, Voltaire and Jean-Jacques Rousseau?. Their views found
expression in terms of criminal law in the works of Beccaria, who stated
in 1764 that “judges are not the avengers of humankind in general... A
crime is punishable only in the country where it vas committed.” 4

Enlightenment philosophy inspired the lawmakers of the Revolution
and nineteenth-century law. Some went so far as to push the underlying
logic to its conclusion, and in 1831 Martens cou d assert that “the law-
maker’s power [extends] over all persons and property present in the
State” and that “the law does not extend over other States and their sub-
jects” °. A century later, Max Huber echoed that assertion when he stated
in 1928, in the Award in the Island of Palmas case, that a State has
“exclusive competence in regard to its own territory”.

In practice, the principle of territorial sovereignty did not permit of
any exception in respect of coercive action, but that was not the case in
regard to legislative and judicial jurisdiction. In particular, classic inter-
national law does not exclude a State’s power in some cases to exercise its
judicial jurisdiction over offences committed abroad. But as the Perma-
nent Court stated, once again in the “Lotus” case, the exercise of that
jurisdiction is not without its limits’. Under the léw as classically formu-
lated, a State normally has jurisdiction over an offznce committed abroad
only if the offender, or at the very least the victim, has the nationality of
that State or if the crime threatens its internal or 2xternal security. Ordi-
narily, States are without jurisdiction over crimes committed abroad as
between foreigners.

5. Traditionally, customary international law did, however, recognize
one case of universal jurisdiction, that of piracy. In more recent times,
Article 19 of the Geneva Convention on the Higlt Seas of 29 April 1958
and Article 105 of the Montego Bay Convention of 10 December 1982
have provided:

“On the high seas, or in any other place outside the jurisdiction of
any State, every State may seize a pirate ship or aircraft... and
arrest the persons and seize the property on board. The courts of the
State which carried out the seizure may decide upon the penalties to
be imposed.”

3 Montesquieu, L'esprit des lois, Book 26, Chaps. 16 and 21: Voltaire, Dictionnaire
philosophique, heading “Crimes et délits de temps et de lieu”. Rousseau, Du contrat
social, Book If, Chap. 12, and Book TH, Chap. 18.

4 Beccaria, Traité des délits et des peines, para. 21.

$ G.F. de Martens, Précis du droit des gens modernes de l'Europe fondé sur les traités
et l'usage, 1831, Vol. I, paras. 85 and 86 (see also para. 100)

6 United Nations, Reports of International Arbitral Awards (RIAA). Vol. I, Award of
4 April 1928, p. 838.

7 “Lotus”, Judgment No. 9, 1927, P.C.LJ., Series A, No. '0, p. 19.

38
ARREST WARRANT (SEP. OP. GUILLAUME) 38

Thus, under these conventions, universal jurisdiction is accepted in
cases of piracy because piracy is carried out on the high seas, outside all
State territory. However, even on the high seas, classic international law
is highly restrictive, for it recognizes universal jurisdiction only in cases of
piracy and not of other comparable crimes which might also be com-
mitted outside the jurisdiction of coastal States. such as trafficking in
slaves® or in narcotic drugs or psychotropic substances’.

6. The drawbacks of this approach became clear at the beginning of
the twentieth century in respect of currency counterfeiting, and the Con-
vention of 20 April 1929, prepared within the Leayzue of Nations, marked
a certain development in this regard. That Convention enabled States to
extend their criminal] legislation to counterfeiting crimes involving foreign
currency. It added that “[floreigners who have committed abroad” any
offence referred to in the Convention “and who are in the territory of a
country whose internal legislation recognises as a general rule the
principle of the prosecution of offences committed abroad, should be
punishable in the same way as if the offence had been committed in the
territory of that country”. But it made that obligation subject to various
conditions !°.

A similar approach was taken by the Single Convention on Narcotic
Drugs of 30 March 1961!! and by the United Nations Convention on
Psychotropic Substances of 21 February 1971 !?, both of which make cer-
tain provisions subject to “the constitutional limitations of a Party, its
legal system and domestic law”. There is no provision governing the
jurisdiction of national courts in any of these conventions, or for that
matter in the Geneva Conventions of 1949.

7. A further step was taken in this direction bezinning in 1970 in con-
nection with the fight against international terrorism. To that end, States
established a novel mechanism: compulsory, albeit subsidiary, universal
jurisdiction.

This fundamental innovation was effected by the Hague Convention
for the Suppression of Unlawful Seizure of Aircraft of 16 Decem-
ber 1970'3. The Convention places an obligation on the State in whose
territory the perpetrator of the crime takes refuge to extradite or

8 See the Geneva Slavery Convention of 25 September 1926 and the United Nations
Supplementary Convention of 7 September 1956 (French texts in de Martens, Nouveau
recueil général des traités, 3rd Series, Vol. XIX, p. 303, and Colliard and Manin, Droit
international et histoire diplomatique, Vol. 1, p. 220).

° Article 17 of the United Nations Convention against Illicit Traffic in Narcotic Drugs
and Psychotropic Substances, signed at Vienna on 20 Deceinber 1988, deals with illicit
traffic on the seas. It reserves the jurisdiction of the flag State (French text in Revue géné-
rale de droit international public, 1989/3, p. 720).

10 League of Nations, Treaty Series (LNTS), Vol. 112, p. 371.

1! United Nations, Treaty Series (UNTS), Vol. 520, p. 151.

'2 UNTS, Vol. 1019, p. 175.

3 UNTS, Vol. 860, p. 105.

39
ARREST WARRANT (SEP. OP. GUILLAUME) 39

prosecute him. But this would have been insufficient if the Convention
had not at the same time placed the States parties under an obligation to
establish their jurisdiction for that purpose. Thus, Article 4, paragraph 2,
of the Convention provides:

“Each Contracting State shall . . . take such measures as may be
necessary to establish its jurisdiction over the offence in the case
where the alleged offender is present in its territory and it does not
extradite him pursuant to [the Convention].”

This provision marked a turning point, of whick the Hague Conference
was moreover conscious *. From then on, the obligation to prosecute was
no longer conditional on the existence of jurisdiction, but rather jurisdic-
tion itself had to be established in order to make prosecution possible.

8. The system as thus adopted was repeated with some minor varia-
tions in a large number of conventions: the Montreal Convention for the
Suppression of Unlawful Acts against the Safety of Civil Aviation of
23 September 1971; the New York Convention on the Prevention and
Punishment of Crimes against Internationally Prctected Persons, includ-
ing Diplomatic Agents, of 14 December 1973; the New York Convention
against the Taking of Hostages of 17 December 1979; the Vienna Con-
vention on the Physical Protection of Nuclear Materials of 3 March 1980;
the New York Convention against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment of 10 December 1984; the Montreal
Protocol of 24 February 1988 concerning acts of violence at airports; the
Rome Convention for the Suppression of Unlawful Acts against the
Safety of Maritime Navigation of 10 March 1988; the Protocol of the
same date concerning the safety of platforms loczted on the continental
shelf; the Vienna Convention against Illicit Traffic in Narcotic Drugs and
Psychotropic Substances of 20 December 1988; the New York Conven-
tion for the Suppression of Terrorist Bombings of 15 December 1997;
and finally the New York Convention for the Suppression of the Finan-
cing of Terrorism of 9 December 1999.

9, Thus, a system corresponding to the doctrines espoused long ago by
Grotius was set up by treaty. Whenever the perpetrator of any of the
offences covered by these conventions is found in “he territory of a State,
that State is under an obligation to arrest him, and then extradite or
prosecute. It must have first conferred jurisdiction on its courts to try him
if he is not extradited. Thus, universal punishment of the offences in
question is assured, as the perpetrators are deniec refuge in all States.

By contrast, none of these texts has contemplated establishing jurisdic-

'4 The Diplomatic Conference at The Hague supplemented the ICAO Legal Committee
draft on this point by providing for a new jurisdiction. That solution was adopted on
Spain’s proposal by a vote of 34 to 17, with 12 abstentions (see Annuaire français de droit
international, 1970, p. 49).

40
ARREST WARRANT (SEP. OP. GUILLAUME) 40

tion over offences committed abroad by foreigners against foreigners
when the perpetrator is not present in the territory of the State in ques-
tion. Universal jurisdiction in absentia is unknown to international con-
ventional law.

10. Thus, in the absence of conventional provisions, Belgium, both in
its written Memorial and in oral argument, relies essentially on this point
on international customary law.

11. In this connection, Belgium cites the development of international
criminal courts. But this development was precisely in order to provide a
remedy for the deficiencies of national courts, and the rules governing the
jurisdiction of international courts as laid down by treaty or by the Secu-
rity Council of course have no effect upon the jurisdiction of national
courts,

12. Hence, Belgium essentially seeks to justify its position by relying
on the practice of States and their opinio juris. However, the national
legislation and jurisprudence cited in the case fle do not support the
Belgian argument, and I will give some topical examples of this.

In France, Article 689-I of the Code of Criminal Procedure provides:

“Pursuant to the international conventions referred to in the
following articles!*, any person, if present in France, may be
prosecuted and tried by the French courts 1) that person has com-
mitted outside the territory of the Republic one of the offences
specified in those articles.”

Two Laws, of 2 January 1995 and 22 May 1996, concerning certain
crimes committed in the former Yugoslavia and ir Rwanda extended the
jurisdiction of the French courts to such crimes where, again, the pre-
sumed author of the offence is found in French territory '®. Moreover, the
French Court of Cassation has interpreted Article 689-I restrictively,
holding that, “in the absence of any direct effect o* the four Geneva Con-
ventions in regard to search and prosecution of the perpetrators of grave
breaches, Article 689 of the Code of Criminal Procedure cannot be
applied” in relation to the perpetrators of grave breaches of those Con-
ventions found on French territory 7.

In Germany, the Criminal Code (Strafgesetzbuch) contains in Section 6,
paragraphs 1 and 9, and in Section 7, paragraph ©, provisions permitting
the prosecution in certain circumstances of crimes committed abroad. And
indeed in a case of genocide (Tadic) the German Federal Supreme Court
(Bundesgerichtshof) recalled that: “German criminal law is applicable pur-
suant to section 6, paragraph 1, to an act of genozide committed abroad
independently of the law of the territorial State (principle of so-called

'S Namely the international conventions mentioned in paragraphs 7 and 8 of the
present opinion to which France is party.

16 For the application of this latter Law, see Court of Cassation, Criminal Chamber,
6 January 1998, Munveshyaka.

17 Court of Cassation, Criminal Chamber, 26 March 1996. No. 132, Javor.

4]
ARREST WARRANT (SEP. OP. GUILLAUME) 41

universal jurisdiction)”. The Court added, howeve:, that “a condition pre-
cedent is that international law does not prohibit such action”; it is only,
moreover, where there exists in the case in question a “link” legitimizing
prosecution in Germany “that it is possible to apply German criminal law
to the conduct of a foreigner abroad. In the absence of such a link with the
forum State, prosecution would violate the principle of non-interference,
under which every State is required to respect the sovereignty of other
States.” !8 In that case, the Federal Court held that there was such a link by
reason of the fact that the accused had been volurtarily residing for some
months in Germany, that he had established his centre of interests there
and that he had been arrested on German territory.

The Netherlands Supreme Court (Hoge Raad) was faced with compa-
rable problems in the Bouterse case. It noted that the Dutch legislation
adopted to implement the Hague and Montreal Conventions of 1970 and
1971 only gave the Dutch courts jurisdiction in respect of offences com-
mitted abroad if “the accused was found in the Netherlands”. It con-
cluded from this that the same applied in the case of the 1984 Convention
against Torture, even though no such specific provision had been included
in the legislation implementing that Convention. ]t accordingly held that
prosecution in the Netherlands for acts of torture committed abroad was
possible only

“if one of the conditions of connection provided for in that
Convention for the establishment of jurisdiction was satisfied,
for example if the accused or the victim was Dutch or fell to be
regarded as such, or if the accused was on Dutch territory at the
time of his arrest” !?.

18 Bundesgerichtshof, 13 February 1994, 1 BGs 100.94, in Neue Zeitschrift für Straf-
recht, 1994, pp. 232-233. The original German text reads as follows:

“4 a} Nach § 6 Nr. 1 StGB gilt deutsches Strafrecht für ein im Ausland begangenes
Verbrechen des Vélkermordes (§ 220a StGB), und zwar unabhingig vom Recht des
Tatorts (sog. Weltrechtsprinzip). Vorraussetzung ist allerdings — über den Wortlaut
der Vorschrift hinaus —, daB ein vélkerrechtliches Verot nicht entgegensteht und
auBerdem ein legitimierender Anknüpfungspunkt im Einzelfall einen unmittelbaren
Bezug der Strafverfolgung zum Inland herstellt: nur darn ist die Anwendung inner-
staatlicher (deutscher) Strafgewalt auf die Auslandstat cines Auslanders gerechtfer-
tigt. Fehlt ein derartiger Inlandsbezug, so verst6Bt die Su-afverfolgung gegen das s0g.
Nichteinmischungsprinzip, das die Achtung der Souve änität fremder Staaten ge-
bietet (BGHSt 27, 30 und 34, 334: Oehler JR 1977, 424: Holzhausen NStZ 1992, 268).”

Similarly, Diisseldorf Oberlandesgericht, 26 September 1997. Bundesgerichtshof, 30 April
1999, Jorgié ; Düsseldorf Oberlandesgericht, 29 November 19%, Bundesgerichtshof, 21 Feb-
ruary 2001, Sokolvié.

1 Hoge Raad, 18 September 2001, Bouterse. para. 8.5. The original Dutch text reads as
follows :

“indien daartoe een in dat Verdrag genoemd aankopingspunt voor de vestiging van
rechtsmacht aanwezig is, bijvoorbeeld omdat de vermcedelijke dader dan wel het
slachtoffer Nederlander is of daarmee gelijkgesteld moet worden, of omdat de ver-
moedelijke dader zich ten tijde van zijn aanhouding in Nederland bevindt”.

42
ARREST WARRANT (SEP. OP, GUILLAUME) 42

Numbers of other examples could be given, and the only country
whose legislation and jurisprudence appear clearly to go the other way is
the State of Israel, which in this field obviously constitutes a very special
case.

To conclude, I cannot do better than quote what Lord Slynn of Hadley
had to say on this point in the first Pinochet case:

“It does not seem . . . that it has been shown that there is any State
practice or general consensus let alone a widely supported conven-
tion that all crimes against international law should be justiciable in
National Courts on the basis of the universality of jurisdiction . . .
That international law crimes should be tried before international
tribunals or in the perpetrator’s own state is one thing; that they
should be impleaded without regard to a long established customary
international law rule in the Courts of other sates is another . .. The
fact even that an act is recognised as a crime under international law
does not mean that the Courts of all States have jurisdiction to try
it... There is no universality of jurisdiction for crimes against inter-
national law. . .”7°

In other words, international law knows only one true case of universal
jurisdiction: piracy. Further, a number of international conventions pro-
vide for the establishment of subsidiary universal jurisdiction for pur-
poses of the trial of certain offenders arrested on national territory and
not extradited to a foreign country. Universal jurisdiction in absentia as
applied in the present case is unknown to international law.

13. Having found that neither treaty law nor international customary
law provide a State with the possibility of conferring universal jurisdic-
tion on its courts where the author of the offence is not present on its
territory, Belgium contends lastly that, even in the absence of any treaty
or custom to this effect, it enjoyed total freedom cf action. To this end it
cites from the Judgment of the Permanent Court of International Justice
in the “Lotus” case:

“Far from laying down a general prohibition to the effect that
States may not extend the application of their laws and the jurisdic-
tion of their courts to persons, property and acts outside their terri-
tory, [international law] leaves them in this respect a wide measure of
discretion which is only limited in certain cases by prohibitive
rules . . .”*

20 House of Lords, 25 November 1998, R v. Bartle; ex parte Pinochet.
21 “Lotus”, Judgment No. 9, 1927, P.C.E.J., Series A, No. 10, p. 19.

43
ARREST WARRANT (SEP. OP. GUILLAUME) 43

Hence, so Belgium claimed, in the absence of any prohibitive rule it
was entitled to confer upon itself a universal jurisdiction in absentia.

14. This argument is hardly persuasive. Indeed the Permanent Court
itself, having laid down the general principle cited by Belgium, then asked
itself “whether the foregoing considerations really apply as regards crimi-
nal jurisdiction” *. It held that either this might be the case, or alterna-
tively, that: “the exclusively territorial character of law relating to this
domain constitutes a principle which, except as otherwise expressly pro-
vided, would, ipso facto, prevent States from extending the criminal juris-
diction of their courts beyond their frontiers” ??. In the particular case
before it, the Permanent Court took the view that it was unnecessary to
decide the point. Given that the case involved the collision of a French
vessel with a Turkish vessel, the Court confined itself to noting that the
effects of the offence in question had made therrselves felt on Turkish
territory, and that consequently a criminal prosecution might “be justi-
fied from the point of view of this so-called territorial principle” **.

15. The absence of a decision by the Permaneat Court on the point
was understandable in 1927, given the sparse treaty law at that time. The
situation is different today, it seems to me — totally different. The adop-
tion of the United Nations Charter proclaiming the sovereign equality of
States, and the appearance on the international scene of new States, born
of decolonization, have strengthened the territorial principle. Interna-
tional criminal law has itself undergone considerable development and
constitutes today an impressive legal corpus. It recognizes in many situa-
tions the possibility, or indeed the obligation, for « State other than that
on whose territory the offence was committed to confer jurisdiction on its
courts to prosecute the authors of certain crimes where they are present
on its territory. International criminal courts hav: been created. But at
no time has it been envisaged that jurisdiction should be conferred upon
the courts of every State in the world to prosecute such crimes, whoever
their authors and victims and irrespective of the place where the offender
is to be found. To do this would, moreover, risk creating total judicial
chaos. It would also be to encourage the arbitrary for the benefit of the
powerful, purportedly acting as agent for an ill-defined “international
community”. Contrary to what is advocated by certain publicists, such a
development would represent not an advance in the law but a step
backward.

16. States primarily exercise their criminal jurisdiction on their own
territory. In classic international law, they normally have jurisdiction in
respect of an offence committed abroad only if the offender, or at least

22 “Lotus”, Judgment No. 9, 1927, P.CLJ., Series A, No. 10, p. 20.
23 Thid.
*4 Jbid., p. 23.

44
ARREST WARRANT (SEP. OP, GUILLAUME) 44

the victim, is of their nationality, or if the crime threatens their internal
or external security. Additionally, they may exercise jurisdiction in cases
of piracy and in the situations of subsidiary universal jurisdiction pro-
vided for by various conventions if the offender is present on their terri-
tory. But apart from these cases, international law does not accept
universal jurisdiction; still less does it accept universal jurisdiction in
absentia.

17. Passing now to the specific case before us. I would observe that
Mr. Yerodia Ndombasi is accused of two types of offence, namely
serious war crimes, punishable under the Geneva Conventions, and
crimes against humanity.

As regards the first count, I note that, under Article 49 of the First
Geneva Convention, Article 50 of the Second Convention, Article 129 of
the Third Convention and Article 146 of the Fourth Convention:

“Each High Contracting Party shall be under the obligation to
search for persons alleged to have committed, or to have ordered to
be committed, [certain] grave breaches [of the Convention], and shall
bring such persons, regardless of their naticnality, before its own
courts. It may also, if it prefers, and in accordance with the provi-
sions of its own legislation, hand such persons over for trial to
another High Contracting Party concerned . . .”

This provision requires each contracting party to search out alleged
offenders and bring them before its courts (unless it prefers to hand
them over to another party). However, the Geneva Conventions do
not contain any provision on jurisdiction comparable, for example, to
Article 4 of the Hague Convention already cite. What is more, they
do not create any obligation of search, arrest o- prosecution in cases
where the offenders are not present on the terri:ory of the State con-
cerned. They accordingly cannot in any event fcund a universal juris-
diction in absentia. Thus Belgium could not ccnfer such jurisdiction
on its courts on the basis of these Conventions, and the proceedings
instituted in this case against Mr. Yerodia Ndombasi on account of
war crimes were brought by a judge who was not competent to do so
in the eyes of international law.

The same applies as regards the proceedings for crimes against human-
ity. No international convention, apart from the Rome Convention of
17 July 1998, which is not in force, deals with tre prosecution of such
crimes. Thus the Belgian judge, no doubt aware of this problem, felt him-
self entitled in his warrant to cite the Convention against Torture of
10 December 1984. But it is not permissible in criminal proceedings to
reason by analogy, as the Permanent Court of International Justice
indeed pointed out in its Advisory Opinion of 4 December 1935 concern-
ing the Consistency of Certain Danzig Legislative Decrees with the Con-

45
ARREST WARRANT (SEP. OP. GUILLAUME) 45

stitution of the Free City. There too, proceedinzs were instituted by a
judge not competent in the eyes of international law.

If the Court had addressed these questions, it seems to me that it ought
therefore to have found that the Belgian judge was wrong in holding
himself competent to prosecute Mr. Yerodia Ndombasi by relying on a
universal jurisdiction incompatible with internaticnal law.

(Signed) Gilbert GUILLAUME.

25 Consistency of Certain Danzig Legislative Decrees with ‘he Constitution of the Free
City, Advisory Opinion, 1935, P.C.LJ., Series AIB, No. 65, Ep. 41 et seg.

46
